Citation Nr: 1223041	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as a result of exposure to herbicides. 

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as a result of exposure to herbicides. 

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as a result of exposure to herbicides. 

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2009, May 2010, and March 2011, the Board remanded the current issues for further evidentiary development.  Pursuant to the Board's remand directives, the Veteran was scheduled to present testimony before a Decision Review Officer (DRO) at the RO in November 2010.  However, in correspondence dated and received in November 2010, the Veteran withdrew his hearing request. 

In its May 2010 decision, the Board also denied entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  Because a final Board decision was rendered with regard to this issue, it is no longer a part of the current appeal. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam while on active duty; therefore, exposure to an herbicide agent is presumed.

2.  The Veteran does not have acute or subacute peripheral neuropathy of the upper or lower extremities; all other neurological signs or symptoms were shown to have manifested more than fifteen years following his active service.

3.  Current medical evidence does not reflect a diagnosis of peripheral neuropathy.
 

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for peripheral neuropathy of the right upper extremity, to include as due to exposure to herbicides, have not been met.  38 C.F.R. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for establishing service connection for peripheral neuropathy of the left upper extremity, to include as due to exposure to herbicides, have not been met.  38 C.F.R. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for establishing service connection for peripheral neuropathy of the right lower extremity, to include as due to exposure to herbicides, have not been met.  38 C.F.R. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The criteria for establishing service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to herbicides, have not been met.  38 C.F.R. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a February 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This February 2007 letter, as well a letter dated in March 2011, also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in May 2012. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service examination records, service personnel records, private treatment records, VA treatment records, Social Security Administration (SSA) records, and lay statements.  The Board notes that the Veteran has not been given a VA examination for the claims being decided.  However, as will be discussed more fully below, the Veteran's separation examination is negative for any neurological disability and there is no competent evidence showing the Veteran currently has the condition being claimed.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  

Additionally, actions requested in prior Board remands have been accomplished.  The Veteran was offered a DRO hearing but withdrew the request.  Moreover, records from SSA were obtained, and a March 2011 letter asked the Veteran to submit information concerning treatment providers.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic diseases of the nervous system become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Further, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2011).  A veteran may also be entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  In pertinent part, acute and subacute peripheral neuropathy is listed as a presumptive condition associated with Agent Orange exposure.  Such disorder must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).

The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 81332 (Dec. 27, 2010). 

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that only the Veteran's service entrance and separation examinations are of record.  The service department noted that the health record was not available.  The Board is mindful that, in a case such as this, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a heightened duty in a case where the service medical records are presumed destroyed).  The Board further notes, however, that the Veteran does not allege that he received treatment in service for the claimed conditions. 

The Veteran case contends that he has peripheral neuropathy in his bilateral upper and lower extremities due to exposure to herbicides during his tour in the Republic of Vietnam.  The Veteran's service records do show that the Veteran had a tour in the Republic of Vietnam from January 1968 to January 1969.  Thus, his exposure to herbicides is conceded by VA.  The question remains whether the Veteran has a diagnosis of acute or subacute peripheral neuropathy and whether such manifested within one year following his departure from Vietnam to warrant presumptive service connection pursuant to 38 C.F.R. §§ 3.3073.307(a)(6)(ii) and 3.309(e).  

The entire record was reviewed.  The Veteran's service entrance and separation examinations reveal a normal neurological evaluation.  The Veteran denied having neuritis.  Following service, in a November 1992 private record, contained within the Veteran's SSA file, the Veteran reported initial pain in his legs beginning in 1984.  The earliest post-service treatment records in the claims folder are dated in November 1984, when the Veteran underwent microdiscectomy.  This report shows that after his surgery, no leg pain was reported.  The record, however, shows that the Veteran was seen for physical therapy in January 1985 and described paraesthesia into both legs.

In July 1985, clinical records show that the Veteran had chronic low back pain that radiated into both lower extremities.  The Veteran underwent right sided L3/L4 microsurgical interlaminal exploration and removal of some disc fragments to treat persistent lower recurrent lumbar radiculopathy.

A March 1986 EMG revealed no abnormality, including no electro-physiological evidence of lumbar radiculopathy.  In October 1986, the Veteran sought treatment with a private neurologist, describing recent bilateral symmetrical sensory loss in the lower extremities and to some extent also in the upper extremities.  The neurologist noted that the clinical examination was normal, but that peripheral neuropathy was potentially developing.

By 1993, the Veteran was evaluated by a neurologist to assess his symptoms.  This report noted a 1983 diagnosis of fibromyalgia, as well as the later herniated disc.  The Veteran reported that following a second back surgery, he began to experience numbness and paresthesias of the hands and feet, along with a burning sensation and twitching throughout his body.  The neurologist concluded that the Veteran appears to suffer from the syndrome of continuous muscle activity known as Isaac's syndrome.

In January 1999, the Veteran underwent a neurological examination, during which he denied focal weakness or numbness, although he reported that his feet always tingle in relationship to his previous back surgery.  He denied difficulty speaking or swallowing.  Motor examination revealed normal strength and tone in all extremities.  Finger to nose and heel to shin rapid alternating movements were intact.  There was no pronator drift.  Gait was normal and gait was normal.  His sensory evaluation was intact to all primary modalities.  A history of fibromyalgia was also noted in this report.  The Board observes that fibromyalgia is also noted in several medical reports, by history, to include the April 2007 VA audiological examination and May 2007 urological evaluation report, as well as in the Social Security Administration decision.

While medical records dating from 1985 to 1993 reflect neurological issues related to his lower and/or upper extremities, there is no diagnosis in the record of acute or subacute peripheral neuropathy at any time.  Moreover, there is no suggestion in the record that he suffered from neurological symptoms during the one year period following his departure from Vietnam.  Rather, the evidence reflects that his symptomatology began in1984, approximately 15 years after his discharge from service.  The Board has considered the medical and lay evidence of record, but finds that service connection for peripheral neuropathy on a presumptive basis is not warranted, because there is no evidence of the requisite diagnosis or findings of the disorder within the one year presumptive period.  

Considering the claims on a direct basis, the Veteran does not contend and the evidence does not reflect that the Veteran's upper or lower extremity symptoms manifested prior to 1984.  On his application for compensation, he indicated his disability started in 1986.  His separation examination revealed no neurological abnormalities.  Following service, there are no symptoms reported for more than fifteen years, and throughout the treatment records, there is no suggestion that the Veteran's upper and lower extremity issues are related to the Veteran's service.  In fact, the Veteran stated throughout the medical reports that his issues are related to his lumbar spine problems and surgeries.  Indeed, although an August 1993 neurological report, prepared for his claim for Social Security benefits, indicated the Veteran may have Isaac's syndrome, a subsequent report indicated the Veteran's complaints were related to his fibromyalgia.  Indeed, an October 1993 statement from a physician at an orthopedic and neurological practice noted the Veteran's diagnoses as status post laminectomy times two, post laminectomy syndrome, arachnoiditis of the spine with fibromyalgia, and chronic pain syndrome.  

Moreover, there is no current medical evidence indicating the Veteran presently suffers from peripheral neuropathy.  The last mention in treatment records of neuropathy was in 1993.  By 1999, a neurological examination revealed normal motor and sensory evaluation, and no diagnosis was rendered specific to the arms or legs.  The only mention of neuropathy in the current medical evidence is on a VA psychiatric examination in 2007 in which the Veteran reported a medical history significant for fibromyalgia, tinnitus, and neuropathy.  No physical findings pertinent to neuropathy were provided at that time.  Interestingly, the conditions reported on medical history were all conditions for which the Veteran had recently claimed service connection.  Medical records from 2003, however, noted the Veteran reporting a different medical history.  Prior to his claims for service connection, he was reporting a history significant for respiratory disorder, back pain, fibromyalgia and sinus disease, with no mention of a history of neuropathy.  The change in his reported history subsequent to his filing of a claim for benefits reduces the probative value of such assertion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

Current medical records note diagnoses including fibromyalgia, hypertension, and benign prostatic hyperplasia, but do not reflect a current diagnosis of peripheral neuropathy or other neurological disease.  Moreover, a letter from the Veteran's private treating physician noted current complaints and past medical history, and provided opinions concerning the relationship between those disabilities and Agent Orange, but made no reference in the letter to the current presence or past history of peripheral neuropathy.  In sum, the current medical evidence, while showing the presence of multiple other disabilities, fails to reflect that the Veteran is currently diagnosed with peripheral neuropathy.  

While the Veteran contends he receives Social Security benefits for a "severe nerve disease," records from the SSA indicate he receives the benefits for fibromyalgia and a psychiatric disorder.  The Board notes the Veteran claimed service connection for fibromyalgia as a separate disorder from peripheral neuropathy and that claim was denied in January 2008.  The Veteran did not appeal that denial, and that issue is not presently before the Board.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (in determining the scope of a claim, the Board must consider the description of the claim, symptoms described and the information submitted or developed in support of the claim).  

Further, in his correspondence during the course of the claim, the Veteran has not described any current neurological symptomatology.  Rather, he simply contends that Agent Orange exposure caused peripheral neuropathy.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

To the extent nonspecific complaints of pain and muscle spasms noted in treatment records dated during the course of the claim could be perceived as pertinent to his peripheral neuropathy claim, such complaints have been attributed by medical professionals to his diagnosed fibromyalgia or his back disability, with no diagnosis or mention of peripheral neuropathy.  Further, there is no suggestion in the record that he has a neurological disability of the upper or lower extremities that is related to Agent Orange exposure or otherwise related to service.  

To the extent that the Veteran himself believes that he has upper or lower extremity peripheral neuropathy that is related to herbicide or other exposures during service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the diagnosis and etiology of any neurological condition is not competent medical evidence, as such questions require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical evidence of record to be of greater probative value than the Veteran's lay contentions. 

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the upper and lower extremities.   Accordingly, service connection is denied.

In arriving at the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as a result of exposure to herbicides, is denied. 

Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as a result of exposure to herbicides, is denied. 

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as a result of exposure to herbicides, is denied. 

Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as a result of exposure to herbicides, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


